Mr. Chief Justice Thompson delivered the opinion of the court: Plaintiff in error pleaded guilty to an indictment charging robbery and was sentenced to the penitentiary in accordance with the provisions of the Parole law. His sole contention in this court is that the Parole law contravenes certain provisions of the State and Federal constitutions. This contention has been answered in earlier decisions, (People v. Connors, 291 Ill. 614; People v. Simmons, 299 id. 201;) and so the judgment of the criminal court is accordingly affirmed. Judgment affirmed.